DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.

Claim Status
Claims 1-6, 9-14, and 17-25 are pending. 
Claims 1, 4, 13, and 17 are currently amended by response After Final received on 03/30/2021.
Claims 7, 8, 15, and 16 were previously canceled.
Claims 1-6, 9-14, and 17-25 have been examined.
Claims 1-6, 9-14, and 17-25 are rejected.

Priority
	Priority to 371 PCT/JP2016/070993 filed on 07/15/2016, which claims benefit to Japanese patent applications 2015-212605 filed on 10/29/2015, 2015-175125 filed on 09/04/2015, and 2015-149677 filed on 07/29/2015 is acknowledged.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This rejection is reiterated from the previous Office Action.
Claims 1-6, 9-14, and 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gago et al. (US Patent 4344979, Published 08/17/1982) in view of Miranda et al. (US Patent Application Publication 2013/0269405 A1, Published 10/17/2013).
The claims are directed to a rice seed coated on the outside of the seed with a slag powder comprising greater than 10% iron, greater than 30% calcium oxide, 8-30% silicone dioxide, 1-20% MgO, 1-25% aluminum oxide, 1-8% Mn, 0.1-5% P2O5. The claims are further directed to the slag powder has a particle size of 600µm or less. The claims are further directed to the composition comprises gypsum, starch, and/or molasses. The claims are further directed to method of forming the slag coated rice seed. The claims are further directed to the mass of the steelmaking slag powder is 0.1 to 2.0 times a mass of the seed. 
Gago et al. teach process of preparing a coated seeds in which the seeds are initially treated with an aqueous phase and then a coating agent (abstract). The coating agent can contain fillers of organic or filler type having particle size of 44µm or less (325 mesh), wherein the filler are products based on silica, silicates, carbonates, or calcium salts (column 5, lines 45-54). The coating agent can also contain one or more additives such as agents capable of improving the germination and the quality of the products (column 9, lines 1-8). The coating agent is generally used in the form of a powder with particles less than 100 microns (column 7, lines 8-12). The coating can be applied to rice seeds (column 10, lines 15-20). The total amount of coating agent used can vary within wide limits; in general, it is between 1 and 2,000% of the weight of the seeds to be coated (column 6, lines 26-30).
Gago et al. lacks a teaching wherein the coating agent comprises slag.

It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add the agricultural blend of Miranda et al. to the coating agent of Gago et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide a blend that would improve the rate of plant growth. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
It should be noted that the response to arguments below are directed to the arguments filed on 03/30/2021 in a Response After Final Action. No additional arguments or amendments were submitted with the RCE filed on 04/21/2021. 
Applicant argues that the prior art does not teaching or suggestion of a steel making slag comprising 2.82-5% P2O5. Applicant’s argument has been fully considered but found not to be persuasive. Miranda et al. teach a slag composition comprising up to about 2% P2O5. This amount is merely close to the instantly claimed amount of 2.82% P2O5. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as 
Applicant finally argues that there is no rational underpinning to support a conclusion of obviousness as a skilled person would not have been motivated to combine and modify the references as purposed by the Examiner. Applicant’s argument has been fully considered but found not to be persuasive. As previously pointed out by the Examiner, one would have been motivated to do so in order to provide a blend that would improve the rate of plant growth.
Therefore, the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ALI SOROUSH/Primary Examiner, Art Unit 1617